Citation Nr: 1823550	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel







INTRODUCTION

The Veteran served in the Army reserves from February 1966 to February 1972, with several periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Veteran withdrew his hearing request. Accordingly, the Board finds it may proceed with adjudication.

The Board notes that the Veteran previously attained "veteran status" by demonstrating incurrence of service-connected several disabilities during his periods of ACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The issues of entitlement to service connection for a left ear hearing loss disability and tinnitus were granted in a June 2013 rating decision. Because that decision represents a full grant of the benefits sought, those issues are not before the Board. 


FINDING OF FACT

The evidence is in equipoise that the Veteran has a right ear hearing loss disability for VA purposes; such disability is related to his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ear hearing loss disability have been met. 38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The AOJ denied this claim on the basis that the Veteran did not have a right ear hearing loss disability for VA purposes. See 38 C.F.R. § 3.385. While the May 2013 VA examination reflected that the Veteran's hearing loss was not severe enough to be considered a disability, he submitted an August 2011 private audiological examination that clearly reflects hearing loss that meets the requirements to have a right ear hearing loss disability for VA purposes. See August 2011 private treatment records by Dr. M. Ward, MS, FAAA. As a result, the evidence is in equipoise that the Veteran has a right ear hearing loss disability for VA purposes. Both Dr. Ward and the May 2013 VA examiner opined the Veteran's hearing loss is at least as likely as not due to his noise trauma during service. Accordingly, service connection is warranted.


ORDER

Service connection for a right ear hearing loss disability is granted.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


